DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-16 & 20) in the reply filed on 1/27/2021 is acknowledged.  
The traversal is on the grounds that:
Each group of claims is classified in the same area, B64F01/04. The claims in group II recite components like a stator and rotor, which are not recited in group I. As the applicant pointed out B6401/04 concerns “launching and towing gear”. This classification is pertinent for group I but would not be pertinent for a propulsion system utilizing stator and rotors.
Both combinations include the same elements. That is partially true but group II has many elements not found in group I; rotor, stator, hybrid vehicle, linear induction motor, optimal speed etc. Further, many of the comparisons made by the applicant between elements 
Applicant states, “The towlink can be as flexible as well rigid one (as for the rotor/slider), and have any necessary size.” Nothing in this statement appears in any group of the claims. 
Each group is not “obvious variants” of the other because the recited components are so different.
 The applicant’s citing of paragraph 0022 is helpful because the last sentence states clearly indicates two different embodiments; 
“In some of these systems, there are two vehicles, a ground-based vehicle and at least one airborne vehicle; in other systems there is only a hybrid vehicle that is airborne but connected to the ground by a rotor inserted into a groove in the ground.” (emphasis added)
Only group II recites a “linear induction motor”. The specification that the applicant refers to indicates two different embodiments with two different sets of claimed components1.  
The examiner would have to search in different areas. Applicant should consider combining the two groups into a “generic claim” reciting limitations from each group. This might require filing a Request for Continued examination (RCE). 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7 & 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner has trouble understanding the logic of some of the and/or statements:

Claim 4 the following is a possibility of “the ground-based vehicle is unmanned, 

Claim 7 the following is a possibility “the towline can be detached from and reattached to the airborne vehicle 
Also in this claim, there is an antecedent problem with “either end link”.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 14 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Ricci.
A transportation system (10 in fig. 15), comprising; 

(b) at least one airborne vehicle 1500; and 
(c) a towline 1510 with end links connecting the ground-based vehicle and the airborne vehicle (fig. 15 shows connection/links of tether to both vehicles).
Claim 2 Ricci discloses that the ground based vehicle is guided on an elevated long distance highway (fig. 1B 140A/B & ¶0069 “interstate (Colorado Interstate 25) or state highway e.g. Colorado Highway 36”)
Claim 3 Ricci discloses that the airborne vehicle comprises at least one wing fig. 15.
Claim 4 (as best understood) Ricci discloses that the ground-based vehicle is unmanned, and/or the ground-based vehicle and/or the airborne vehicle is un-piloted (¶0011, “unmanned aerial vehicle”).
Claim 5 Ricci discloses that the airborne vehicle contains at least one airbag, configured to be inflated with a compressed gas lighter than air (¶0066 last sentence).
Claim 6 Ricci discloses that the ground-based vehicle is driven by a high-speed rail system, a cable system, an electric motor or a combustion engine (vehicle 100 would be driven by either electric motor or combustion engine).
as best understood) Ricci discloses that the towline can be detached from and reattached to the airborne vehicle and/or the ground-based vehicle (fig. 15 shows attach and reattach to vehicle), and/or the towline can be lengthened or shortened at either end link.
Claim 8 Ricci discloses that the airborne vehicle and/or the ground- based vehicle (¶0079) are configured to carry at least one passenger and/or cargo.
Claim 9 Ricci discloses that the airborne vehicle contains at least one powered propeller (fig. 15 back of 1500).
Claim 10 Ricci discloses that the at least one propeller is powered by electricity coming from the ground-based vehicle (fig. 15 tether connected to 120 performs charging), an onboard battery, and/or a ground-based elevated electricity line.
Claim 14 (as best understood) Ricci discloses that the ground-based vehicle is propelled on a route or highway (¶0117 1st sentence). The examiner states that it is inherent that a route/highway will inherently have a first terminus and a second terminus and that the first terminus and second terminus are at a higher elevation than adjacent portions of the route.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci as applied to claims 1 and 9 above.
Ricci does not disclose that the propellers are angled.
At the time the invention was made it would have been well known to someone of ordinary skill in this art to make the propellers of Ricci’s airborne vehicle angled.  A main motivation for angled propellers would be to vary the aerodynamics of the vehicle.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Alabrune.
Ricci does not disclose that when the ground-based vehicle cannot move forward the airborne vehicle can circle in a rotational movement around the ground based vehicle.  
Alabrune discloses a ground-based vehicle not moving forward and an airborne vehicle that transits to rotational movement around the ground-based vehicle until the ground-based vehicle can move forward (see figures 2, 4 & 6).  At the time the invention was made it would have been well known to one of ordinary skill in this art to have a flight pattern method as taught by Alabrune for when the ground-based vehicle has to stop.  A motivation for this arrangement could be to maintain the airborne vehicle aloft without having to have it land.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci.
Ricci discloses passengers on the ground-based vehicle (¶0079 1st sentence, ¶0106) and a raised airborne-vehicle (fig. 15, ¶0077 last sentence) but does not specifically disclose landing the airborne vehicle and loading/unloading the passengers.    
.
  
Allowable Subject Matter
Claims 12-13 & 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remember, the examiner is not allowed to read limitations from the specification into the claims especially regarding concrete components.